Filed 1/21/15 In re Israel G. CA4/3

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


In re ISRAEL G., a Person Coming Under
the Juvenile Court Law.


THE PEOPLE,
                                                                       G049030
     Plaintiff and Respondent,
                                                                       (Super. Ct. No. DL044497)
         v.
                                                                       OPINION
ISRAEL G.,

     Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County, Richard Y.
Lee, Judge. Affirmed as modified.
                   Esther K. Hong, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland and
Laura Baggett, Deputy Attorneys General, for Plaintiff and Respondent.
                                          *                  *                  *
              The court found true an allegation that Israel G., a minor, had committed
second degree robbery and placed him on probation. The minor contests three probation
conditions as vague and overbroad. We find the conditions, with a few minor
modifications, pass constitutional muster, and we therefore affirm the order as modified
below. The minor also requests we modify one condition to accurately reflect the court’s
oral disposition, which we shall also order.
                                               I
                                          FACTS
              In April 2013, the Orange County District Attorney filed a petition pursuant
to Welfare and Institutions Code section 602, alleging the minor, who was 13 years old at
the time, had committed second degree robbery. (Pen. Code, § 211, 212.5, subd. (c)). In
August, during a jurisdictional hearing, the court heard testimony that the minor and his
cousin approached Gabriel T. (age 11) and Brian O. (age 14). Gabriel was standing in
front of Brian’s bicycle, and the minor demanded it. Based on the belief the minor was
going to hit him if he refused, Gabriel gave the minor the bicycle. Brian later identified
the minor in a photo lineup.
              When interviewed, the minor admitted he intimidated the victim into giving
him the bicycle. He intended to sell it for a profit. After the hearing’s conclusion, the
juvenile court found the petition true. The minor was declared a ward and placed on
probation. The minor now appeals several conditions of his probation.
                                               II
                                      DISCUSSION
              We review probation conditions for abuse of discretion. (People v.
Carbajal (1995) 10 Cal.4th 1114, 1121.) The juvenile court may “impose and require
any and all reasonable conditions that it may determine fitting and proper to the end that
justice may be done and the reformation and rehabilitation of the ward enhanced.” (Welf.



                                               2
& Inst. Code, § 730, subd. (b). “A juvenile court enjoys broad discretion to fashion
conditions of probation for the purpose of rehabilitation and may even impose a condition
of probation that would be unconstitutional or otherwise improper so long as it is tailored
to specifically meet the needs of the juvenile. [Citation.] That discretion will not be
disturbed in the absence of manifest abuse. [Citation.]” (In re Josh W. (1997) 55
Cal.App.4th 1, 5.)
              The minor contends three conditions of his probation are vague and
unconstitutionally overbroad: 1) “to maintain a residence approved by the probation
officer and notify the probation officer of any change of address within 48 hours,” 2) a
provision ordering the minor “to not use force, threats, of violence on another person,” 3)
to “seek and maintain suitable employment or vocational training and provide proof of
employment and enrollment and attendance as directed by a probation officer.” We
address each in turn.


Residence Condition
              By failing to object below, the minor has forfeited all claims except a
challenge “based on the ground the condition is vague or overbroad and thus facially
unconstitutional.” (In re Sheena K. (2007) 40 Cal.4th 875, 878, italics added.)
              The minor argues this term is unconstitutionally overbroad because in
addition to being placed on probation, he was placed into the custody of his parents. By
requiring preapproval for the parents to change their residence, he argues, the court
overreached. The Attorney General concurs that a modification to this provision is
appropriate. We therefore modify the provision to add the following sentence: “Nothing
in this provision shall prohibit minor’s parents from changing their residence without
prior approval of the Court or Probation Officer.” The parties quibble over whether the
provision should state “their and minor’s residence . . . .” Assuming the minor remains in



                                             3
the custody of the parents, this goes without saying — if the parents’ residence changes,
so will the minor’s. If, however, the parents were to decide to appoint a guardian and
move the minor’s residence, then court and/or probation supervision of such a move
would be appropriate. Thus, the more limited language referring to the parents only is
appropriate.


Violence Condition
                 With respect to the provision stating he shall not “use force, threats, or
violence on another person,” the minor argues it is overbroad because it includes no
provision for self-defense and infringes on his right to freedom of speech because it
enjoins all threats rather than merely criminal ones. The Attorney General suggests
adding “except in lawful self-defense or in the exercise of a constitutional right,” but the
minor responds this would exclude such activities as, for example, karate lessons or
school-sponsored wrestling matches. He suggests adding “unlawfully” instead, and given
our hope that the minor would avail himself of those or other similar positive activities,
we agree. The provision is therefore modified to state: “Minor to not unlawfully use
force, threats, or violence on another person.”


Employment Condition
                 Finally, the minor argues the provision requiring him to seek employment
or vocational training infringes on his right to an education. Indeed, the court also
ordered the minor to attend school. The minor would prefer this provision stricken
altogether. We can think of several valid reasons behind this provision, such as the fact
the minor’s offense was economically motivated, and requiring employment would deter
future such acts. This was within the court’s discretion and we therefore decline to strike
the provision.



                                                 4
              Alternatively, the minor suggests, and the Attorney General agrees, the
provision can be modified as follows: “Minor to seek and maintain suitable employment
or vocational training outside of school hours and in accordance with state labor laws and
provide proof of employment and enrollment and attendance as directed by the probation
officer.”
              Related to this provision, the minor requests the court correct the minute
order regarding the school attendance provision. The minute order states: “Minor to
attend school as approved by probation without unexcused absence and report any
absence by 10:00 am the same day or seek and maintain employment as directed by
probation officer.” The parties agree to this language as well as the fact that the language
after “same day” was not part of the court’s order with respect to school attendance, as
school attendance and employment were addressed separately in the court’s disposition.
The employment and school attendance provision are therefore modified accordingly.
                                            III
                                      DISPOSITION
              The probation order is modified as follows: 1) The residence condition
shall add the following sentence to the end: “Nothing in this provision shall prohibit
Minor’s parents from changing their residence without prior approval of the Court or
Probation Officer.” 2) The violence provision is modified as follows: “Minor to not
unlawfully use force, threats, or violence on another person.” 3) The employment
condition is modified to state: “Minor to seek and maintain suitable employment or
vocational training outside of school hours and in accordance with state labor laws and
provide proof of employment and enrollment and attendance as directed by a probation
officer.” 4) The school attendance provision is modified to state: “Minor to attend
school as approved by probation without unexcused absence and report any absence by




                                             5
10:00 am the same day or seek and maintain employment as directed by probation
officer.”
             In all other respects, the order is affirmed.




                                                  MOORE, J.

WE CONCUR:



O’LEARY, P. J.



BEDSWORTH, J.




                                             6